DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to Applicant’s amendment filed 11/11/2021. Claims 17-33 are pending and currently under examination.
Response to Arguments
Applicant's arguments regarding the rejection of claim 17 under 35 U.S.C. 102 have been fully considered but they are not persuasive. 
Applicant argues that Wennen fails to teach “pressure applied to a spot on the neck proximal to the jugular vein.” However, it is the Examiner’s opinion that Wennen teaches applying pressure circumferentially around the neck, which necessitates pressure applied to a spot proximal to at least one jugular vein since the jugular veins run parallel to the length of the neck. Further a method comprising applying pressure to a spot on the neck does not preclude pressure applied to multiple spots on the neck since “the transitional phrase ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.” Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003). It is also noted that Wennen intends to apply enough pressure to reach the deep structures of the neck since draining lymph from the deep cervical nodes, which are adjacent the internal jugular veins, is contemplated (see paragraph [0080]).
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, it is noted that when sufficient pressure is applied to restrict blood flow through the jugular vein, there will necessarily be a local decrease in pressure downstream of the point where the pressure is applied due to the reduced flow.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The rejections of claims 17-21 are maintained.
Drawings
The drawings received on 09/11/2019 are objected to under 37 CFR 1.84 for the following reasons: lines, numbers, and letters are not uniformly thick and well defined; and numbers and reference characters are not plain and legible for all figures. Additionally, solid black shading areas are not permitted, except when used to represent bar graphs or color. New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the reasons stated above. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-20, 23, 27-30 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wennen et al. (US Patent Publication 2017/0095395).
Regarding claim 17, Wennen teaches a method of draining lymph (a neck compression garment may be used to move lymph from the head downward, see Abstract), the method comprising: restricting flow through a jugular vein of a patient by applying pressure to a neck of the patient at a spot on the neck proximal to the jugular vein (neck compression garment 110 may be configured such that a single pressure 
Regarding claim 18, Wennen teaches the method of claim 17, wherein the patient is affected by heart failure or edema (compression garments may be used to treat lymphedema, see paragraph [0043]).
Regarding claim 19, Wennen teaches the method of claim 18, wherein applying the pressure includes making contact between the spot on the neck and a medical device for treating edema (compression garments may be used to treat lymphedema and compression therapy may be performed on the neck to treat lymphedema in the head and neck, see paragraph [0043]).
Regarding claim 20, Wennen teaches the method of claim 19, wherein the device includes: an extended collar member dimensioned to extend at least partway around the neck (Neck garment 110 may be configured to be positioned around both sides of the neck, from the anterior to the posterior, see paragraph [0061] and Figure 4); and a projection protruding inward from an inner surface of the collar member (Neck garment 110 has one or more pressure applying regions which may take an arcuate shape, see paragraph [0093]), the projection positioned to press against the spot on the neck (the pressure applying regions are configurable to apply pressure to one or more portion of the neck, see paragraph [0051]).
Regarding claim 22, Wennen teaches the method of claim 20, further comprising restricting flow through the jugular vein by applying, with the projection (pressure 
Regarding claim 23, Wennen teaches the method of claim 22, wherein restricting the flow through the jugular vein creates a local decrease in pressure within the jugular vein near an outlet of a lymphatic duct. Restricting blood flow in the jugular vein would increase pressure within the jugular vein upstream of where pressure is applied and reduce pressure downstream of where the pressure is applied. Pressure applied to the neck, as taught by Wennen, would necessarily be upstream of the outflow of a lymphatic duct since the lymphatic ducts empty into the subclavian veins which run under the clavicle.
Regarding claim 27, Wennen teaches the method of claim 20, wherein the extended collar member includes a C-shaped semi-ring that extends about halfway around the neck. The neck garment (110) fully encircles the neck (see Figure 1A), which means it necessarily includes a C-shaped semi-ring portion that extends halfway around the neck.
Regarding claim 28, Wennen teaches a method of draining lymph (a neck compression garment may be used to move lymph from the head downward, see Abstract), the method comprising: creating, within a jugular vein, a local decrease in pressure near an outlet of a lymphatic duct by using a medical device for treating edema, thereby causing lymph to drain from interstitium and into a venous system of a 
Regarding claim 29, Wennen teaches the method of claim 28, wherein the local decrease in pressure is created by applying pressure to a neck of the patient at a spot on the neck proximal to the jugular vein. Pressure applied around the circumference of the neck would necessarily include a spot proximal the jugular vein.
Regarding claim 30, Wennen teaches the method of claim 29, wherein the device includes: an extended collar member dimensioned to extend at least partway around the neck (Neck garment 110 may be configured to be positioned around both sides of the neck, from the anterior to the posterior, see paragraph [0061] and Figure 4); and a projection protruding inward from an inner surface of the collar member (Neck garment 110 has one or more pressure applying regions which may take an arcuate shape, see paragraph [0093]), the projection positioned to press against the spot on the neck (the pressure applying regions are configurable to apply pressure to one or more portion of the neck, see paragraph [0051]).
Regarding claim 33, Wennen teaches the method of claim 30, wherein the extended collar member includes a C-shaped semi-ring that extends about halfway .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wennen et al. (US Patent Publication 2017/0095395), as applied to claim 20, in view of Stone et al. (Stone, Michael et al. The Effect of Rigid Cervical Collars on Internal Jugular Vein Dimensions. Academic Emergency Medicine, Vol 17, No. 1, 04 January 2010, pp. 100-102 [pdf online], [retrieved on 2021-07-29]. Retrieved from the Internet URL:https://onlinelibrary.wiley.com/).
	Regarding claim 21, Wennen teaches the method of claim 20, but does not disclose imaging the jugular vein while applying pressure to the neck.
Stone teaches that it is undesirable to apply pressure to the jugular vein because doing so could lead to an increase in intracranial pressure, reduced cerebral perfusion, and brain injury (see page 100). Stone also teaches imaging at least a portion of a jugular vein with a medical imaging instrument and using the imaging while applying the pressure to a spot on the neck (ultrasound is used to noninvasively asses the size of a 
Stone is considered to be analogous to the claimed invention because it pertains to a method of imaging the jugular vein while applying pressure to the neck. Based on the teachings, it would have been obvious before the effective filing date of the claimed invention to incorporate imaging the jugular vein, as taught by Stone, while applying pressure to the neck, as taught by Wennen, in order to monitor pressure in the jugular vein to avoid a detrimental increase in intracranial pressure that could lead to brain injury (see Stone page 100). 
Claim 24-25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wennen et al. (US Patent Publication 2017/0095395), as applied to claims 20 and 30 above, in view of Smith (US Patent Publication 2014/0142616).
Regarding claims 24 and 25, Wennen teaches the method of claim 20, wherein the extended collar member forms a neck cuff that is configured to wrap around the neck (see paragraph [0062], Figure 1A and 4), wherein the neck cuff comprises an elongated, flexible strap (neck garment 110 is elongated and must be flexible to wrap around the neck as shown in Figure 1A) and wherein the projection is an inflatable pressure applying region (111, see Figure 4) seated in the strap. Wennen is silent about a fastening mechanism and fails to teach the projection comprising an elastic pad.
Smith, in the same field of art, teaches multiple embodiments of a neck compression collar (see Figures 1-3), which may have adjustable fastening mechanisms (16 and 18, 36 and 38, or 56 and 58, see Figure 1-3). Smith further teaches that a neck compression collar may either have pressure applying components 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collar member of Wennen to include an adjustable fastening mechanism as taught by Smith since doing so would allow the collar member to adjust to a variety of neck sizes. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the inflatable cell projection taught by Wennen for the elastic pad projection taught by Smith since both elements were known equivalents and substitution would have yielded the predictable result of applying inward pressure to a body surface.
Regarding claim 31, Wennen teaches the method of claim 30, wherein the extended collar member forms a neck cuff that is configured to wrap around the neck (see paragraph [0062], Figure 1A and 4), wherein the neck cuff comprises an elongated, flexible strap (neck garment 110 is elongated and must be flexible to wrap around the neck as shown in Figure 1A) and wherein the projection is an inflatable pressure applying region (111, see Figure 4) seated in the strap. Wennen is silent about a fastening mechanism and fails to teach the projection comprising an elastic pad.
Smith, in the same field of art, teaches multiple embodiments of a neck compression collar (see Figures 1-3), which may have adjustable fastening mechanisms (16 and 18, 36 and 38, or 56 and 58, see Figure 1-3). Smith further teaches that a neck compression collar may either have pressure applying components formed as an elastic pad (20) or an inflatable member (40) (see paragraph [0067] and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collar member of Wennen to include an adjustable fastening mechanism as taught by Smith since doing so would allow the collar member to adjust to a variety of neck sizes. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the inflatable cell projection taught by Wennen for the elastic pad projection taught by Smith since both elements were known equivalents and substitution would have yielded the predictable result of applying inward pressure to a body surface.

Allowable Subject Matter
Claims 26 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 26 and 32, Wennen teaches the method of claims 20 and 30, but fails to teach a screw threaded through a portion of the collar member, wherein the projection is provided by a tip of the screw wherein twisting a head of the screw when the extended collar member is disposed about the neck of the patient drives the projection into the neck to restrict flow within the jugular vein.
Collar members for applying pressure to the body including screws for adjusting pressure are known in the art. Gilman (US 3884240), for example, teaches a screw 
Because none of the prior art documents of record teach or fairly suggest singling out a spot on the neck for applying pressure to restrict blood flow through the jugular vein for the purpose of draining lymph, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of claims 26 and 32 according to the prior art documents or a combination thereof. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771